340 F.2d 709
Nicholas Henry LUTZ, Appellant,v.Samuel Scott McNAIR, Appellee.
No. 9661.
United States Court of Appeals Fourth Circuit.
Argued January 8, 1965.
Decided January 12, 1965.

Frank C. Maloney, III, and Cary L. Branch, Richmond, Va. (Allen, Allen, Allen & Allen, Richmond, Va., on brief), for appellant.
William A. Perkins, Jr., Charlottesville, Va. (Henry H. McVey, III, and Battle, Neal, Harris, Minor & Williams, Richmond, Va., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
The plaintiff appeals from a judgment for the defendant. The judgment is based upon a jury finding that the plaintiff was guilty of contributory negligence in the operation of his automobile which was involved in a collision with the defendant's car. While the question is not without some doubt, we think this record contains evidence upon which reasonable men could disagree concerning negligence on the plaintiff's part. As such, that question was properly one for the jury to decide. McClure v. Price, 300 F.2d 538, 543-544 (4 Cir. 1962); Crosby v. Meredith, 300 F.2d 323, 324 (4 Cir. 1962).


2
Affirmed.